Name: COMMISSION REGULATION (EEC) No 1976/93 of 22 July 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity
 Date Published: nan

 No L 180/32 Official Journal of the European Communities 23 . 7. 93 COMMISSION REGULATION (EEC) No 1976193 of 22 July 1993 adopting derogatory arrangements in the beef and veal sector as a result of certain animal health measures Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 23 thereof, Whereas Commission Regulation (EEC) No 1061 /93 of 30 April 1993 adopting derogatory arrangements in the beef and veal sector as a result of the outbreak of foot ­ and-mouth disease in Italy (3) extends by 60 days at the request of the operator in question the validity of import licences issued in accordance with the first indent of Article 6 (4) of Commission Regulation (EEC) No 3619/92 of 15 December 1992 introducing manage ­ ment measures for imports of certain bovine animals for 1993 (4) and with Article 1 of Commission Regulation (EEC) No 179/93 of 29 January 1993 specifying the extent to which applications lodged in January 1993 for import licences in respect of young male bovine animals for fattening may be accepted (*) ; Whereas, in the light of the situation as regards imports resulting from the application of animal health measures relating to the outbreak of foot-and-mouth disease in certain countries, the term of validity of the said licences should be suitably extended for a second time ; Article 1 1 . Notwithstanding the provisions of Article 4 (b) and (c) of Commission Regulation (EEC) No 2377/80 (6), the term of validity of the licences issued in accordance with the first indent of Article 6 (4) of Regulation (EEC) No 3619/92 and Article 1 of Regulation (EEC) No 179/93 shall be extended to 30 September 1993 at the request of the operator in question. 2. The request referred to in paragraph 1 above must be accompanied by the original of the licence concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24 . (2) OJ No L 18 , 27. 1 . 1993, p. 1 . (3) OJ No L 108, 1 . 5 . 1993, p. 88 . (4) OJ No L 367, 16 . 12. 1992, p . 17. O OJ No L 22, 20 . 1 . 1993, p. 51 . (6) OJ No L 241 , 13 . 9 . 1980 , p. 5 .